PROB 12A
(7/93)

                              United States District Court
                                                 for

                                     District of New Jersey
                         Report on Offender Under Supervision
Name of Offender: Max LaRue                                                         Cr.: 15-00638-001
                                                                                   PACTS#: 1564001


Name of Sentencing Judicial Officer: THE HONORABLE JOSE L. LINARES
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 09/21/2016

Original Offense: Conspiracy to Distribute and Possession with Intent to Distribute Cocaine Base, 21
                   U.S.C. Section 846[21 U.S.C. §§ 841(a)(1)&(b)(1)(B)]

Original Sentence: 60 months imprisonment,48 months supervised release

Special Conditions: Special Assessment, Substance Abuse Testing and Treatment, Mental Health
Treatment, Gang Associate/Member

Type of Supervision: Supervised Release                      Date Supervision Commenced:08/28/2019

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

    1                 The offender has violated the special supervision condition which states 'You
                      shall refrain from the illegal possession and use of drugs, including
                      prescription medication not prescribed in your name, and/or the use of
                      alcohol, and must submit to urinalysis or other forms of testing to ensure
                      compliance. It is further ordered that you must submit to evaluation and
                      treatment, on an outpatient or inpatient basis, as approved by the U.S.
                      Probation Office. You must abide by the rules of any program and must
                      remain in treatment until satisfactorily discharged by the Court.You must
                      alert all medical professionals of any prior substance abuse history,
                      including any prior history of prescription drug abuse.The U.S.Probation
                      Office will supervise your compliance with this condition.'
                      On January 17,2020,the offender tested positive for the use ofOxycodone. He
                      subsequently admitted to taking a prescription pain killer without a valid
                      prescription due to having shoulder pain.
                                                                                             Prob 12A - page 2
                                                                                                   Max LaRue




U.S. Probation Officer Action:

No official Court action is recommended at this t i me. A copy of this letter will be provided to LaRue and
w i ll serve as an official written reprimand. LaRue is a ReNew Court participant and has been sanctioned
to 3 months home confinement. Additionally, he w i ll undergo an evaluation and will continue to be closely
monitored. Any further noncompliance with be reported to Your Honor in a timely manner.


                                                                   Respectfully submitted,


                                                                  �/!�E�{0_)
                                                                         Sr. U.S. P;��aCi leer
                                                                                      i


                                                                    Date: 03/10/2020

    Please check a box below to indicate the Court's direction regarding action to be taken in tltis case:

1X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
r    Submit a Request for Modifying the Cond i tions or Term of Supervision
r    Submit a Request for Warrant or Summons
1 Other

                                                               s/ Susan D. Wigenton, U.S.D.J.
                                                                   Signature of Judicial Officer


                                                                 3/19/2020
                                                                               Date
